     2:18-cv-03496-RMG          Date Filed 05/30/19      Entry Number 42    Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

                                          )
IN RE: AQUEOUS FILM-FORMING                    MDL No. 2:18-mn-2873-RMG
                                          )
FOAMS PRODUCTS LIABILITY
                                          )
LITIGATION
                                          )
                                               This Document Relates to City of Dayton v.
                                          )
                                               3M Company et al, 2:18-cv-03496-RMG
                                          )
                                          )
                                          )
                                          )
CITY OF DAYTON,                           )
                                          )
Plaintiff,                                )
                                          )
        -against -                        )
                                          )
3M COMPANY, f/k/a Minnesota               )    NOTICE OF FILING OF PROOF OF
Mining and Manufacturing Co.,             )    SERVICE OF SUMMONS AND
BUCKEYE FIRE EQUIPMENT                    )    AMENDED COMPLAINT
COMPANY, CHEMGUARD, INC.,                 )
TYCO FIRE PRODUCTS L.P.,                  )
NATIONAL FOAM, INC., E.I. DU              )
PONT DE NEMOURS AND                       )
COMPANY, individually and as              )
successor in interest to DuPont           )
Chemical Solutions Enterprise, THE        )
CHEMOURS COMPANY,                         )
individually and as successor in interest )
to DuPont Chemical Solutions              )
Enterprise, and THE CHEMOURS              )
COMPANY FC, L.L.C., individually          )
and as successor in interest to DuPont    )
Chemical Solutions Enterprise,            )
                                          )
Defendants.                               )




       PLEASE TAKE NOTICE that service of process has been effectuated on defendant Tyco

Fire Products, L.P. on April 26, 2019. The Proof of Service is attached.
     2:18-cv-03496-RMG   Date Filed 05/30/19   Entry Number 42       Page 2 of 4




Dated: May 31, 2019
New York, New York



                                           _________________________
                                           Tate J. Kunkle, Esq.
                                           NAPOLI SHKOLNIK PLLC
                                           360 Lexington Ave., 11th Floor
                                           New York, NY 10017
                                           (212) 397-1000
                                           Tkunkle@napolilaw.com
                                           Attorneys for Plaintiff City of Dayton




                                       2
     2:18-cv-03496-RMG         Date Filed 05/30/19     Entry Number 42       Page 3 of 4




                               CERTIFICATE OF SERVICE

        I hereby certify that on May 31, 2019, I electronically filed the foregoing Notice Of
Filing Of Proof Of Service Of Summons And Amended Complaint with the Clerk of Court using
the CM/ECF system which will send notification of such filing to all registered users, including
defendants’ counsel.




                                                   _________________________
                                                   Tate J. Kunkle, Esq.
                                                   NAPOLI SHKOLNIK PLLC
                                                   360 Lexington Ave., 11th Floor
                                                   New York, NY 10017
                                                   (212) 397-1000
                                                   Tkunkle@napolilaw.com
                                                   Attorneys for Plaintiff City of Dayton




                                               3
2:18-cv-03496-RMG   Date Filed 05/30/19   Entry Number 42   Page 4 of 4
